DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/20/2022 has been entered. Claims 1-20 are presented for examination. Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-12, and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rawat et al. (US Pub. 20170052717).
As per independent claims 1, 8, and 15 Rawat et al. disclose an apparatus comprising: 
a data storage system (See data storage system in Fig. 1) comprising:
a plurality of compute nodes (See Fig. 1, VM 112’s are compute nodes) interconnected with a plurality of drives (See Fig. 1, storage devices 161 and 162); 
a plurality of different storage objects (See paragraph 0001 and Fig. 2, virtual disk 210 is equivalent to storage objects. There are different virtual disks for different virtual machines 112) on which data is logically stored and for each of which at least one targetless snapshot is created, resulting in a plurality of targetless snapshots of different storage objects, the storage objects being logical storage devices that are backed by the drives (See Fig. 2 and paragraph 0017, wherein the virtual disks of the virtual machines are logical devices backed by storage devices 161 and 162 comprising disk drives. The virtual disk may be represented as a VVOL object which is equivalent to the storage object. With respect to the term “targetless snapshot”, it is defined in the specification (paragraph 0005) that “targetless snaps are created incrementally as changes are made to the storage object being snapped”. The snapshots SS1-SS3 as shown in Fig. 3 and its written description are created incrementally as changes are made to the base storage object); and 
a single data structure with metadata indicative of locations on the drives of the plurality of targetless snapshots of the plurality of different storage objects (See Fig. 2, data structure 220 and paragraph 0018, last sentence, wherein the data structure 220 with metadata indicative of locations of the snapshots of the storage objects in the storage devices). 

As per claims 2, 9, and 16, Rawat et al. disclose the apparatus of claim 1 wherein the storage objects are organized based on a first type of allocation unit (See paragraph 0017, wherein the storages objects are organized based on HFS/VVOL/NSAN object allocation unit), the drives process a second type of allocation unit (See paragraph 0025, wherein the drives process a disk array type of allocation unit where the data objects are backed by disk array contains at least stripe size), and the metadata maps between the first type of allocation unit and the second type of allocation unit (See paragraph 0017, wherein the data structure 220 maps between the HSF, VVOL, or VSAN allocation of the storage objects and the allocation unit of the disk array for the storage objects based on LBA offsets).

As per claims 3, 10, and 17, Rawat et al. disclose the apparatus of claim 2 wherein the single data structure comprises a plurality of entries and each entry maps a single allocation unit of the first type. See Fig. 2, wherein the data structure 220 comprises of plurality of OID entries and each entry maps to single allocation of storage object 1, 2, or 3 according to the HSF/VVOL/NSAN object allocation unit).

As per claims 4, 11, and 18, Rawat et al. disclose the apparatus of claim 3 wherein a count of the plurality of entries is proportional to capacity of the plurality of drives. See Fig. 2, since the number of entry is proportional to the number of storage objects, the number of objects is depending on the capacity of the drives, therefore the number of entry is created proportional to the capacity of the plurality of drives that are capable of storing the number storage objects.

As per claims 5, 12, and 19, Rawat et al. disclose the apparatus of claim 4 wherein the metadata of each respective entry identifies one of the storage objects. See Fig. 2, wherein each OID identifies one storage object.
Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rawat et al. and Kumarasamy et al. and further in view of Desai et al. (US Pub. 20200233839).
As per claim 6, Rawat et al. do not explicitly disclose the apparatus of claim 3 wherein entries that are not utilized do not contain metadata. 
Desai et al. disclose wherein entries that are not utilized do not contain metadata. See paragraph 0032, wherein empty entries do not contain metadata.
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Rawat et al. to include the teaching of Desai et al. in order to arrive at the current invention. The motivation of doing so is to maintain a cleanliness of data structure where an empty entry should not be pointing to irrelevant metadata.

As per claims 13 and 20, Rawat et al. do not particularly disclose the method of claim 10 comprising discarding metadata from entries that are no longer being utilized.
Desai et al. disclose wherein entries do not contain metadata. See paragraph 0032, wherein empty entries do not contain metadata.
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Rawat et al. to include the teaching of Desai et al. by discarding metadata. The motivation of doing so is to maintain a cleanliness of data structure where an empty entry should not be pointing to irrelevant or not useful metadata.

Response to Arguments
Applicant's arguments filed 04/20/2022 have been fully considered but they are not persuasive.
As per claims 1, 8, and 15, in pages 7-8 of the Remarks, applicant argued Rawat does not use the term “storage object” with the same meaning as the term is used in the present disclosure because at paragraph 0011 Rawat states that a storage object can be a file”. The Examiner respectfully disagrees. The virtual disk is equivalent to the storage object of the current claim invention, which is backed by storage devices. 
Applicant repeated the argument regarding the term “targetless” in the claims and argued Rawat does not describe targetless snapshot. In the prior art rejection Examiner pointed out “it is defined in the specification of the current invention that “targetless snaps are created incrementally as changes are made to the storage object being snapped” (See paragraph 0005 of Specification). Based on the teaching, it is understood that targetless snaps are created incrementally as changes are made to the [original/base] storage object being snapped. Under the broadest reasonable interpretation and in consistent with the disclosure in paragraph 0005 Rawat clearly discloses snaps are created incrementally as changes are made to the [base] storage object being snapped which reads on the claimed limitation (See Fig. 3, where the snapshots SS1-SS3 are created as writes made changes to the virtual disk. The snapshot module 133 creates SMDS 220, which specifies the storage locations for the snapshot data storage object (OID1), the snapshot metadata storage object (OID2), and the snapshot log storage object (OID3)). 
On page 8 of the Remarks, Applicant further argued “Rawat does not represent the targetless snapshots of the plurality of different storage objects with a single data structure with metadata indicative of locations of the targetless snapshots on the drives”. The Examiner respectfully disagrees. Under the broadest reasonable interpretation, the limitation “a single data structure with metadata indicative of locations on the drives of the plurality of targetless snapshots of the plurality of different storage objects” does not strictly require a single data structure for all storage objects in a system. Therefore Rawat’s teaching of a single data structure for all snaps for a virtual disk in the system would meet the BRI of the claim language. It is further noted that the term “different” does not further limit the limitation “storage objects” since a plurality of storage objects are not a whole, as a single unit, therefore they’re inherently different.

Relevant Prior Art 
The US Pub. 2020/0133791 of Liu et al. made of record and not relied upon is considered pertinent to applicant's disclosure. See Form 892.
It is noted that paragraph 0029 of Liu et al. disclose an index library 385 may include a number of indexes or locations that help locate the file metadata for one or more VMs in VM disk data 390 and/or snapshot differencing data 391. For example, each index may be a reference to a specific sector in VM disk data 390 and/or snapshot differencing data 391 that stores the file metadata for a VM. Therefore, it is known that a single data structure such as index library can be used to indicate locations on the drives of the plurality of snapshots of plurality of virtual disks corresponding to each of a plurality of virtual machines.
Allowable Subject Matter
As per claims 7 and 14, the prior art record does not particularly disclose every limitation of claims 7 and 14 in combination with the claims which they are depending upon, therefore claims 7 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanh D. Vo whose telephone number is (571)272-0708.  The examiner can normally be reached on Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G. Bragdon can be reached on 571-272-4202.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Thanh D Vo/           Examiner, Art Unit 2139

/REGINALD G BRAGDON/           Supervisory Patent Examiner, Art Unit 2139